[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                      FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                        ________________________           ELEVENTH CIRCUIT
                                                               January 6, 2010
                                                                  JOHN LEY
                              No. 09-13048                      ACTING CLERK
                          Non-Argument Calendar
                        ________________________

                     D. C. Docket No. 09-20028-CR-JIC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                     versus

SYDNEY CESAIRE-VALERY,
a.k.a. Sidney Cesaire-Valery,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                                (January 6, 2010)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Sydney Cesaire-Valery appeals his 46-month sentence following his guilty
plea to illegal reentry into the United States, in violation of 8 U.S.C. § 1326(a) and

(b)(2). Cesaire argues that this sentence is substantively unreasonable because the

district court failed to make a proper assessment in light of the factors listed in 18

U.S.C. § 3553(a). We find no merit in Cesaire’s argument and affirm the sentence

of the district court.

         We review the sentence of the district court for abuse of discretion. Gall v.

United States, 552 U.S. 38, 46, 128 S. Ct. 586, 594 (2007). Once we conclude that

the district court made no procedural errors, we then consider “the substantive

reasonableness of the sentence,” under the totality of the circumstances. Id. at 51,

128 S. Ct. at 597.1

         Cesaire’s sentence was substantively reasonable. Cesaire argues that his

sentence is unreasonable because the district judge failed to give proper weight and

consideration to: (1) the fact that his purpose for returning to the United States was

to see his son; (2) that he was under the impression that a French judge could give

him permission to return to the United States; and, (3) that he did not have specific

intent to violate any federal statutes. However, the district judge, in pronouncing

sentence, specifically referred to “your guideline range and the statutory factors.”

Doc. 44 at 7 (emphasis added). This statement is adequate to establish the district


         1
             Cesaire did not raise the issue of procedural reasonableness, so we will not consider that
issue.

                                                     2
court’s consideration of the § 3553(a) factors. See United States v. Scott, 426 F.3d
1324, 1330 (11th Cir. 2005). As such, we find that the sentence of the district

court was procedurally and substantively reasonable.

AFFIRMED.




                                          3